Civil action for damages to plaintiff's property, resulting from deterioration while in defendants' possession, a replevy bond having been given to hold same.
Verdict and judgment for plaintiff, from which defendants appeal, assigning errors.
The exceptive assignments of error, upon which appellants rely, relate to the admission and exclusion of evidence. The charge is not in the record, and the exceptions addressed to the refusal of the court to grant the defendants' motion for judgment as of nonsuit, made first at the close of plaintiff's evidence and renewed at the close of all the evidence, have been abandoned.
We find no error on the record which entitles the defendants to a new trial. The verdict and judgment will be upheld.
No error.